Citation Nr: 1759415	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depressive disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to February 1991.  During his period of service, the Veteran earned the Expert Badge (Rifle).

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for degenerative arthritis of the spine and entitlement to service connection for radiculopathy have been raised by the record in the September 2017 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran's depressive disorder is shown to be etiologically related to his service-connected disabilities. 

2.  For the period prior to June 24, 2014, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that his lumbar spine disability is not productive of forward flexion of the thoracolumbar spine of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

3.  For the period starting June 24, 2014, resolving all reasonable doubt in the Veteran's favor, given his pain and corresponding functional impairment, including during flare-ups, the Veteran had forward flexion of the thoracolumbar spine limited to 10 degrees with no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depressive disorder, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  For the period prior to June 24, 2014, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2017).

3.  For the period starting June 24, 2014, the criteria for a 40 percent disability rating, and no more, for a lumbar spine disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection - Depression 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to a present disability, a July 2010 VA examination notes a diagnosis of depressive disorder NOS.  Thus, the first elements of the Shedden and Wallin analysis have been met.  

With regard to the direct service connection claim, a review of the Veteran's service treatment records does not reveal any complaints or diagnosis of depression during his military service.  He does not argue the contrary.  Rather, he believes that his currently diagnosed depression is related to his service-connected disabilities.  As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to depression, the second element of Shedden is not met and any discussion of medical nexus for direct service connection is not warranted.

With regard to the secondary service connection, the Board notes that the Veteran is service-connected for a lumbar spine disability, bilateral hip disabilities, bilateral knee disabilities, bilateral ankle disabilities, and tinnitus; thus, the second element of Wallin is met.

The remaining question is whether there is a medical nexus between the Veteran's service-connected disabilities and his current depression.

The Veteran appeared for a VA examination in July 2010.  The Veteran reported that his anger and short-temperedness would flare up when his pain spiked.  He further reported symptoms of sadness and depression, lack of concentration, fluctuating appetite, increased irritability, sleep impairment, and ongoing intrusive thoughts.  The Veteran's primary concerns were an inability to control his anger, low libido, lack of interest in activities, and increased isolation.  The examiner diagnosed depressive disorder NOS and alcohol abuse.  Given the Veteran's significant history and reports of ongoing alcohol use, as well as endorsement of symptoms atypical for depression, the examiner opined that it would be impossible to determine whether the Veteran's clinical depression was secondary to his medical condition or related to alcohol use until the Veteran had a sustained period of abstinence from alcohol. 

The Veteran submitted a private mental disorders disability benefits questionnaire (DBQ) in October 2016.  The examiner diagnosed depressive disorder due to chronic pain syndrome, with major depressive-like episode.  Upon interview of the Veteran, review of his medical record, review of recent mental health evaluations and assessments, and application of the foregoing to contemporaneous medical literature, the examiner opined that it was more likely than not that the Veteran's current mental health condition was a continuation of, related to, secondary to, or aggravated by his service-connected disabilities.  

The Veteran testified at a September 2017 hearing.  The Veteran reported that pain from his ankles, knees, hips, and back was causing his depression.  He further testified that he had been receiving treatment on a continual basis.  

The remaining medical and lay evidence includes post-service VA and private treatment records, as well as the Veteran's own statements and hearing testimony, which show that the Veteran's symptoms remained relatively constant throughout the appeal period.

Accordingly, the Board finds the evidence is at least in equipoise regarding the question of whether the Veteran's depressive disorder is related to his service-connected disabilities.  38 C.F.R. §§ 3.303, 3.310 (2017).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for depressive disorder is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Increased Rating - Lumbar Spine Disability

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is currently evaluated under DC 5237, applicable to lumbosacral cervical strain.  38 C.F.R. § 4.71a.

As the Veteran is service-connected for a disability of his lumbosacral strain, his disability is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The Board also notes that the Veteran's other currently applied diagnostic code, DC 5237, also requires the application of the General Rating Formula.  Under DC 5237, a 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Based on the Veteran's disability, the Board will also consider ratings under Diagnostic Code 5243, Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a (2017).  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest and prescribed by a physician and treatment by a physician.

The criteria under the General Rating Formula for Diseases and Injuries of the Spine are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a (2017).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note 1. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A.  Prior to June 24, 2014

After a careful review of the record, the Board finds that the Veteran's lumbar spine disability warrants no more than a 20 percent disability rating prior to June 24, 2014.

The Veteran appeared for a VA spine examination in October 2009.  The Veteran reported that the frequency of his back spasms had increased in severity and duration.  The Veteran further reported symptoms of fatigue, decreased motion, stiffness, spasm, and pain.  

Thoracolumbar spine range of motion showed forward flexion ended at 60 degrees; extension ended at 10 degrees; right lateral flexion ended at 30 degrees; left lateral flexion ended at 30 degrees; right lateral rotation ended at 20 degrees; and left lateral rotation ended at 20 degrees.  There was objective evidence of pain on active range of motion.  The examiner noted additional limitation in range of motion after repetitive-use testing, with flexion ending at 50 degrees, left lateral rotation ending at 15 degrees, and right lateral rotation ending at 15 degrees after repetitive motion.  

The Veteran reported that he felt limited to about 40 percent of his usual capacity during flare-ups.  The examiner noted bilateral spasm and pain with motion, though it was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner noted that the Veteran had not experienced any incapacitating episodes.  

The Veteran appeared for a VA spine examination in July 2010.  The Veteran reported an increase in lumbar pain, which was noted to be constant and ranging from a six to ten on a scale of ten.  The pain was reportedly made worse with activity and weight bearing.  The Veteran further reported symptoms of fatigue, decreased motion, stiffness, spasm, and pain.  

Thoracolumbar spine range of motion showed forward flexion ended at 40 degrees, with painful motion at 0-40 degrees; extension ended at 20 degrees, with painful motion at 0-10 degrees; right lateral flexion ended at 20 degrees, with painful motion at 0-20 degrees; left lateral flexion ended at 20 degrees, with painful motion at 0-20 degrees; right lateral rotation ended at 20 degrees, with painful motion at 0-20 degrees; and left lateral rotation ended at 20 degrees, with painful motion at 0-20 degrees.  The examiner noted no additional limitation in range of motion after repetitive-use testing.

The Veteran reported an inability to perform routine activities and chores during flare-ups.  He also reported that he was unable to drive and avoided leaving home.  The examiner noted IVDS of the thoracolumbar spine, though the Veteran had not experienced any incapacitating episodes over the 12 months prior to examination.  

The Veteran appeared for another VA spine examination in July 2011.  The Veteran reported that his back condition had gotten worse and that his mobility continued to be limited.  The Veteran further reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.

Thoracolumbar spine range of motion showed forward flexion ended at 40 degrees; extension ended at 20 degrees; right lateral flexion ended at 20 degrees; left lateral flexion ended at 20 degrees; right lateral rotation ended at 30 degrees; and left lateral rotation ended at 30 degrees.  Pain started at 30 degrees on flexion.  Pain started at 20 degrees on extension and lateral flexion.  The examiner noted no additional limitation in range of motion after repetitive-use testing.

The Veteran reported he stayed in bed during flare-ups, as he was unable to function.  The examiner noted bilateral guarding, pain with motion, and tenderness, though it was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner noted that the Veteran had not experienced any incapacitating episodes over the 12 months prior to examination.  

After review of the competent medical evidence regarding the Veteran's lumbar spine disability, a rating in excess of 20 percent prior to June 24, 2014 is not warranted.  The evidence of record does not show forward flexion of the thoracolumbar spine of 30 degrees or less, nor is there any evidence that would suggest that the Veteran has been diagnosed with ankylosis of his thoracolumbar spine.  

A rating in excess of 20 percent is also not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243.  The preponderance of the evidence establishes that the service-connected lumbar spine disability is not manifested by IVDS productive of incapacitating episodes having a total duration of at least two weeks during the past 12 months.  The evidence does not show that the Veteran has ever required bed rest, as prescribed by a physician.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  For these reasons, the Board finds that a disability evaluation in excess of 20 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a.

B.  From June 24, 2014

After a careful review of the record, the Board finds that the Veteran's lumbar spine disability warrants a 40 percent disability rating from June 24, 2014.  

The Veteran submitted a private back (thoracolumbar spine) conditions DBQ in June 2014.  The Veteran reported that flare-ups caused a limited quality of life, as he was unable to ride a motorcycle nor walk or stand for more than fifteen minutes at a time due to pain and spasms.  

Thoracolumbar spine range of motion showed forward flexion ended at 10 degrees, with painful motion at 10 degrees; extension ended at 5 degrees, with painful motion at 5 degrees; right lateral flexion ended at 5 degrees, with painful motion at 5 degrees; left lateral flexion ended at 15 degrees, with painful motion at 15 degrees; right lateral rotation ended at 0 degrees, with painful motion at 0 degrees; and left lateral rotation ended at 10 degrees, with painful motion at 10 degrees.  The examiner was unable to perform repetitive-use testing due to pain.  

The examiner noted pain over the paraspinal muscles bilaterally, with the pain extending from the Veteran's armpit to mid-gluteus on the right side and from armpit to waist level on the left side.  The examiner reported that the Veteran had guarding or spasms severe enough to result in abnormal gait.  The examiner further noted IVDS of the thoracolumbar spine, with incapacitating episodes over the 12 months prior to examination lasting at least four weeks, but less than six weeks.  

The Veteran testified at a September 2017 hearing.  The Veteran stated that he experienced chronic pain that would sometimes become disabling.  He reported undergoing an ablation procedure last year for pain management.  He further reported that he used a cane to walk and wore a back brace, as well as braces on his knees and ankles.  The Veteran stated that he could only bend forward four or five inches with extreme pain.  He also stated that the pain and muscle spasms limited his day-to-day activities, as well as work-related activities.  

The remaining medical and lay evidence includes post-service VA and private treatment records, as well as the Veteran's own statements and hearing testimony.  This evidence is consistent with the VA examinations of record.

The Board finds that the evidence supports the assignment of a 40 percent disability evaluation for the service-connected lumbar spine disability from June 24, 2014.  The Veteran's June 2014 DBQ shows his forward flexion ended at 10 degrees.  Thus, a 40 percent rating is warranted as of the date of the examination.  The Board notes that this is the earliest ascertainable date upon which the Veteran's lumbar spine disability met the criteria for the 40 percent rating.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  

A rating in excess of 40 percent is not warranted during this period, as there have been no reports of ankylosis, as required for a higher schedular rating.  

A rating in excess of 40 percent is also not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243.  While there are reports of incapacitating episodes during the appellate period, there are no reports that incapacitating episodes required at least six weeks of bedrest prescribed by a doctor.  For these reasons, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a.

The Board has considered the totality of the symptoms of the Veteran's lumbar spine disability and they have been factored into the Board's decision to continue the Veteran's 20 percent disability rating for the period prior to June 24, 2014 and grant a 40 percent disability rating for the period from June 24, 2014.  Even considering DeLuca, while the Veteran complains of flare-ups and pain in his lumbar spine that limits day-to-day and work activities, the Veteran's symptoms have been considered in the ratings above and indeed are part and parcel of the ratings that he is currently assigned.  DeLuca, supra. 


ORDER

1.  Entitlement to service connection for depressive disorder, as secondary to service-connected disabilities, is granted.

2.  For the period prior to June 24, 2014, a disability rating in excess of 20 percent for a lumbar spine disability is denied.

3.  For the period starting June 24, 2014, a 40 percent disability rating, but no higher, for a lumbar spine disability is granted.  



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


